DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (US 2019/0222652) in view of Curtis et al. (US 2017/0088072). 
 	Regarding claim 1, Graefe teaches an apparatus (vehicles 64a and 64b; See paragraphs [0017-0020] and fig. 1 and 2) for controlling a vehicle, the apparatus comprising: 
 	a connectivity control unit (CCU) (inherent in vehicles 64a and 64b; See paragraphs [0017-0020] and fig. 1 and 2) to internetwork (paragraph 0038) with a server 260 (See paragraph 0023 and fig. 2) through a wireless network to provide a connected car service (The vehicles 64a, 64b may include wireless communication technology to communicate with the infrastructure equipment 61a, 61b, and with each other……… The infrastructure equipment 61a, 61b may also exchange information about the vehicles 64a, 64b that they are tracking and may support collaborative decision making; See paragraphs [0017] and fig. 1…….one or more server(s) 260 comprise one or more physical and/or virtualized systems for providing functionality (or services) to one or more clients (e.g., vehicles 64) over a network (e.g., cloud 258); See paragraph 0039 and fig. 2); and 
 	an integrated body unit (IBU) (inherent in vehicles 64a and 64b; See paragraphs [0017-0020] and fig. 1 and 2) to perform low power (paragraph 0027) communication with another vehicle to control the CCU (The wireless communication technology employed by the vehicles 64a, 64b may include V2X communication technology, which allow the vehicles 64a, 64b to communicate directly with one another and with infrastructure equipment 61a, 61b; See paragraphs [0019 and 0027] and fig. 1 and 2), but does not specifically teach a wireless network to provide a connected car service in a vehicle start OFF state.  	However, in related art, Curtis teaches a wireless network to provide a connected car service in a vehicle start OFF state (See abstract….a sensor module that includes ….a wireless communication module….. wirelessly transmitting data at the sensor module; and operating the sensor module in a low-power mode (sleep mode or start off state). Paragraph 0030…… In the sleep mode (start off state), the sensors can be shut off or placed in a deep sleep mode (start off mode), and a low-power communication module can be powered and connected to an endpoint (e.g., the hub), wherein the sensor module can receive operation mode adjustment commands from the endpoint via the low-power communication channel established by the low-power communication module). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Curtis’s teaching about a wireless network to provide a connected car service in a vehicle start OFF state with Graefe’s invention in order to optimize overall network performance and conserve battery power.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (US 2019/0222652) in view of Curtis et al. (US 2017/0088072), and further in view of Sandu et al. (US 2020/0242855). 	Regarding claim 2, the combination of Graefe and Curtis teach all the claimed elements in claim 1. In addition, Graefe teaches the apparatus of claim 1, wherein the CCU further comprises: a communication device (inherent in vehicles 64a and 64b; See paragraphs [0017-0020] and fig. 1 and 2…..The wireless communication technology employed by the vehicles 64a, 64b may include V2X communication technology, which allow the vehicles 64a, 64b to communicate directly with one another and with infrastructure equipment 61a, 61b; See paragraphs [0019 and 0027] and fig. 1 and 2)  configured to communicate with the server (one or more server(s) 260 comprise one or more physical and/or virtualized systems for providing functionality (or services) to one or more clients (e.g., vehicles 64) over a network (e.g., cloud 258); See paragraph 0039 and fig. 2). Further, Graefe teaches the vehicles 64, radio access nodes, pedestrian UEs, etc., may collect knowledge of their local environment (e.g., information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning, autonomous driving, and the like; See paragraph 0024, but does not specifically teach a connected service device configured to perform the connected car service by controlling the communication device depending on a vehicle state.
 	However, in related art, Sandu teaches a connected service device configured to perform the connected car service by controlling the communication device depending on a vehicle state (determine a vehicle location of the smart vehicle, receive a vehicle feature state indication from the IOT controller of a state of a vehicle feature to service of the smart vehicle, and determine whether the vehicle feature state indication meets at least one servicing threshold. The instructions further cause the user interface controller to identify one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold; See paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Sandu’s teaching about a connected service device configured to perform the connected car service by controlling the communication device depending on a vehicle state with Graefe’s and Curtis’s invention in order to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when   the vehicle feature state indication meets the at least one servicing threshold (See Graefe, paragraph 0006). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (US 2019/0222652) in view of Curtis et al. (US 2017/0088072) in view of Sandu et al. (US 2020/0242855), and further in view of Choho (US 2014/0108843).  	Regarding claim 3, the combination of Graefe, Curtis, and Sandu fail to teach the apparatus of claim 2, wherein the vehicle state includes a sleep state and a shutdown state, and wherein the communication device is configured to: enter into the sleep sate when power of a vehicle is accessory (ACC) OFF; and enter into the shutdown stat when a specific amount of time is elapsed after entering into the sleep state.
 	However, in related art, Choho teaches the apparatus of claim 2, wherein the vehicle state includes a sleep state and a shutdown state, and wherein the communication device is configured to: enter into the sleep sate when power of a vehicle is accessory (ACC) OFF; and enter into the shutdown stat when a specific amount of time is elapsed after entering into the sleep state (See abstract; paragraph 0013). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Choho’s teaching about wherein the vehicle state includes a sleep state and a shutdown state, and wherein the communication device is configured to: enter into the sleep sate when power of a vehicle is accessory (ACC) OFF; and enter into the shutdown stat when a specific amount of time is elapsed after entering into the sleep state Graefe, Curtis, and Sandu’s invention in order to conserve battery power.  
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 	Regarding claim 2, the prior art of record fails to teach the apparatus of claim 3, wherein the connected car service device is configured to: collect vehicle position information; transmit the vehicle position information to the server; encrypt a smart key value in response to a request of the server; and transmit the encrypted smart key to the server before entering into the shutdown state.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diab (US 2014/0121898), Diab et al. (US 2014/0078889), Kull (US Patent #6,229,452), Levine et al. (US 2019/0297798), Kim et al. (US 2018/0136655), Sanji et al. (US 2018/0050662), Choi (US 2017/0123782), and Revach et al. (US 2020/0108819). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132